                 Case 2:19-cv-02222-DMC Document 21 Filed 08/28/20 Page 1 of 2


 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     CAROL TURNER
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     CAROL TURNER,                                                 No.    2:19-CV-02222-DMC
13

14                          Plaintiff,
                                                                   STIPULATION AND ORDER
15                                                                 FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
            v.                                                     MOTION FOR SUMMARY
17                                                                 JUDGMENT
     Andrew Saul
18   COMMISSIONER OF SOCIAL SECURITY,
19
                       Defendant.
20   _______________________________________/
21          IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     undersigned attorneys, in consideration of plaintiff’s counsel’s schedule/workload, and with the
23
     permission of the Court, that plaintiff’s time to file a reply brief is extended by three business day
24

25   to August 24. 2020.

26          This is a first extension, of three business days, so plaintiff’s counsel can attend to various
27
     other work.
28



                                              [Pleading Title] - 1
               Case 2:19-cv-02222-DMC Document 21 Filed 08/28/20 Page 2 of 2


 1   Dated: August 19, 2020                                        /s/ Jesse S. Kaplan
                                                                   JESSE S. KAPLAN
 2
                                                                   Attorney for Plaintiff
 3

 4
                                                                   McGREGOR SCOTT
 5
                                                                   United States Attorney
 6                                                                 DEBORAH LEE STACHEL
                                                                   Regional Counsel, Region IX
 7                                                                 Social Security Administration
 8

 9   Dated: August 19, 2020                                          /s/ per e-mail authorization
10                                                                 CAROLYN B. CHEN
11                                                                 Special Assistant U.S. Attorney
                                                                   Attorney for Defendant
12

13

14
                                                   ORDER
15
             For good cause shown on the basis of this stipulation, the requested extension of
16

17   plaintiff’s time to file a reply brief is extended to August 24, 2020.

18

19   Dated: August 27, 2020
                                                          ____________________________________
20                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                                              [Pleading Title] - 2
